Citation Nr: 0809933	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-29 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from June 1982 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran testified before the undersigned Veterans Law 
Judge a the RO in January 2008.  A transcript of his hearing 
has been associated with the record.

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no current diagnosis of a right elbow disability.


CONCLUSION OF LAW

A right elbow disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, the veteran's claim was received in May 
2003, after the enactment of the VCAA.

A letter dated in October 2003 explained the evidence 
necessary to support the veteran's claim.  He was asked to 
identify dates of medical treatment during service, and told 
that he could submit statements from people who know of the 
disability during service.  Other types of evidence that 
could be submitted were discussed.  The veteran was told to 
send any medical evidence in his possession.  The evidence of 
record was listed, and the veteran was told how VA would 
assist him in obtaining additional evidence.  

A September 2004 letter asked the veteran to identify 
providers of treatment and any other records that might 
support his claim.  It listed the evidence of record.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
The veteran was afforded the opportunity to testify before 
the undersigned.  The undersigned agreed to hold the record 
open for 30 days to allow the veteran to submit evidence of a 
diagnosis of a right elbow disability.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board has considered whether the veteran should be 
afforded a VA examination.  See 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  However, there is no reliable 
evidence of an in-service event, injury or disease.  
Furthermore, the veteran's own testimony establishes that 
there is no recurrent symptom that may be associated with 
such service.  As noted by him, he did not complain during 
critical timeframes because it was not bothering him.  See 
McLendon.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The veteran maintains that his right elbow was injured when 
he fell down a hatch and caught himself with his right hand.

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
right elbow.  On various examinations throughout his career, 
the veteran denied painful or trick shoulder or elbow, 
lameness, and bone or joint deformity.  Upon retirement 
examination in October 2001, the veteran again denied painful 
or trick shoulder or elbow, lameness, and bone or joint 
deformity.  He endorsed arthritis; however, the examiner 
noted that such referred to degenerative joint disease of the 
spine.  Clinically, the veteran's upper extremities were 
normal.

In his initial claim for service connection, received in 
September 2002, the veteran did not indicate that he sought 
benefits for an elbow disability.  He submitted a claim for 
that disability in May 2003, noting his belief that is was 
related to his back or right thumb disabilities.  He also 
indicated that the claimed disability might be due to his 
active duty assignments aboard submarines, stating that the 
way that sailors have to move might affect the body parts.  

A VA treatment record dated in September 2003 indicates the 
veteran's report of right shoulder pain of eight months' 
duration.  At that time, he denied any trauma or fall.  A 
December 2003 notation indicates that the veteran reported 
shoulder pain for more than one year.  He stated that he had 
fallen off of a ladder in a submarine five years previously, 
and denied recent trauma.  

A June 2004 letter from K.D., D.C. reflects the veteran's 
report that he fell down a ladder in a submarine, catching 
his right arm.  

An October 2005 statement from a former service colleague 
indicates that the author had witnessed the veteran fall down 
a weapons shipping hatch.  He noted that at the time of the 
incident, the veteran did not think that he was seriously 
injured and that he complained of soreness and stiffness 
which lasted for several days.  

In a January 2006 letter, B.L.C., M.D., J.D. stated that the 
veteran's elbow was stiff but had not required treatment.  

At his January 2008 hearing, the veteran testified that he 
had fallen down a hatch on a submarine in 1997, but had 
continued with his duties.  He stated that a colleague 
summoned a corpsman, who gave him Motrin.  He related that he 
had immediate pain, but that the Motrin helped.  He also 
noted that on return to shore duty, he swam as part of 
therapy for his back and that it seemed to help his right 
arm.  He stated that on his retirement, he drove from 
Washington to California and felt pain in his shoulder.  He 
denied having complained of problems with his shoulder or 
elbow on discharge, because they did not hurt at that time.  
He denied having been treated post-service for his right 
elbow.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the evidence of record, the Board 
finds that service connection for a right elbow disability is 
not warranted.  Notably, various periodic examinations 
throughout the veteran's 20-year career did not reflect 
complaints or abnormal findings pertaining to the veteran's 
right elbow.  Moreover, the evidence demonstrates no current 
clinical diagnosis pertaining to the veteran's right elbow, 
and the veteran himself has testified that he has received no 
treatment for a right elbow disability.  In sum, the record 
demonstrates no current evidence of this claimed condition.  

The Board has considered the veteran's argument that he has a 
right elbow disability that is related to service.  However, 
he is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In this 
regard, the Board notes that the veteran has not identified 
or produced any evidence, medical or otherwise, that would 
tend to show a current right elbow disability.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, service connection for a 
cervical spine disability and a right elbow disability must 
be denied.


ORDER

Entitlement to service connection for a right elbow 
disability is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the claim of entitlement to service connection 
for a right shoulder disability.

There are two statements by private physicians, W.P., M.D. 
and B.L.C., M.D., J.D., associated with the record.  Both 
physicians relate the veteran's current right shoulder 
disability to a fall down a hatch during service.  

The Board observes that the veteran's service medical records 
are negative for any diagnosis, complaint, or abnormal 
finding pertaining to his right shoulder.  On various 
examinations throughout his career, the veteran denied 
painful or trick shoulder or elbow, lameness, and bone or 
joint deformity.  Upon retirement examination in October 
2001, the veteran again denied painful or trick shoulder or 
elbow, lameness, and bone or joint deformity.  He endorsed 
arthritis; however, the examiner noted that such referred to 
degenerative joint disease of the spine.  Clinically, the 
veteran's upper extremities were normal.

Neither Dr. P. nor Dr. C. accounted for the silent service 
medical records or the fact that the veteran's initial 
complaints concerning right shoulder problems did not refer 
to any fall during service.  Rather, the veteran's May 2003 
claim indicated his belief that his right shoulder disability 
was related to his back or right thumb disabilities.  
Moreover, a September 2003 VA treatment record reflects the 
veteran's denial of trauma associated with his right shoulder 
complaints.  

In light of the above discussion, the Board finds that a VA 
examination is warranted to address the etiology of the 
veteran's right shoulder disability.  Such examination should 
include a complete review of the record and specifically 
address the opinions of Drs. P. and C.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine the nature, extent, and 
etiology of his right shoulder 
disability.  Upon examination and review 
of the entire claims folder, the examiner 
should provide an opinion regarding 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) such disability is related to 
any disease or injury in service.  

The examiner should specifically address 
the opinions of Dr. P. and Dr. C.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


